Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/09/2022.  The applicant(s) amended claims 21, 26, and 31 and canceled claims 25, 30, and 35.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed 02/09/2022, with respect to independent claims 21, 26, and 31 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 21-35 has been withdrawn. 

Allowable Subject Matter
Claims 21-24, 26-29, and 31-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein the voice template is selected from a plurality of candidate templates that are selected based upon a keyword extracted from the voice message” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 621,974 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658